UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7093


BERNARD GIBSON, JR.,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cv-00454-JCC-TRJ)


Submitted:   November 20, 2014              Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bernard Gibson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bernard      Gibson,      Jr.,       seeks     to     appeal       the    district

court’s    order      denying       relief    on       his    28    U.S.C.      § 2241     (2012)

petition, which the court correctly treated as a successive 28

U.S.C.    §    2255    (2012)       motion,       as      well     as    its    order     denying

Gibson’s Fed. R. Civ. P. 59(e) motion.                                  The orders are not

appealable       unless        a    circuit         justice         or     judge        issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability           will        not    issue        absent     “a

substantial showing of the denial of a constitutional right.” 28

U.S.C.    § 2253(c)(2)         (2012).          When       the     district       court    denies

relief    on    the    merits,      a    prisoner         satisfies        this    standard       by

demonstrating         that     reasonable           jurists        would       find     that     the

district       court’s      assessment       of      the     constitutional             claims    is

debatable      or     wrong.        Slack    v.      McDaniel,           529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion        states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Gibson has not made the requisite showing.                                Accordingly, we

deny Gibson’s application to proceed in forma pauperis, deny a

                                                2
certificate   of    appealability,        and   dismiss      the   appeal.      We

dispense   with     oral   argument   because         the    facts   and     legal

contentions   are   adequately   presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                      3